Citation Nr: 0311609	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  98-13 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for low back disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to December 
1969.  

This appeal arises from a November 1991 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska, which denied entitlement to service 
connection for a low back disorder.  

The Board remanded the veteran's claim in April 2001.  The 
Court in Stegall v. West, 11  Vet. App. 268 (1998) held that 
a remand by the Board confers on the veteran as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand.  The purpose of the remand was to 
obtain a VA examination and opinion.  A January 2002 
communication in the claims folder indicates the veteran 
failed to report for the scheduled examination.  In July 2001 
the RO sent the veteran a letter and asked him to identify 
any additional evidence.  The RO has completed the 
development ordered in the remand to the extent possible.  


FINDING OF FACT

The veteran's symptoms of pain over the left hip in service 
represent the initial symptoms of his currently diagnosed 
chronic low back disability.  


CONCLUSION OF LAW

Service connection for degenerative arthritis and disc 
disease of the lumbar spine is warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 
C.F.R. § 3.159(b) (2002).  Information means non-evidentiary 
facts, such as the claimant's address and Social Security 
number or the name and address of a medical care provider who 
may have evidence pertinent to the claim.  See 66 Fed. Reg. 
45620, 45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) 
(2002).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.


Factual Background.  In May 1997, the veteran filed this 
original claim for service connection for residuals of an in-
service back injury, which he contends affected his left leg.  

The veteran's DD-214 reveals that the veteran was a fire 
protection specialist during service.  Service medical 
records show no complaints or diagnosis of, or treatment for, 
low back pain or a low back disability.  Service medical 
records do show that the veteran pulled a muscle in June 1968 
and complained of pain over the left hip and buttocks.  On 
examination five days later, straight-leg raising was 
essentially negative; pinprick was normal; reflexes were 
symmetrical; and there was pain on palpation.  Left hip X- 
rays revealed no significant abnormality.  The impression was 
contusion.  The clinical findings for the veteran's spine and 
musculoskeletal system were normal on his November 1969 
separation examination report.  

Post-service private medical records show that, in September 
1972, less than 3 years after the veteran's separation from 
service, he sought treatment for low back pain with 
radiculopathy into the left lower extremity.  The veteran 
reported having had back trouble four years earlier while in 
service.  He was admitted the same month to the Nebraska 
Methodist Hospital, where he complained of back pain and 
complete locking in the posterior aspect of the right thigh, 
and he indicated at that time that his problems had begun 
about four weeks earlier.  On examination, there was 
straightening of the lumbar spine, moderate to severe muscle 
spasm and dullness to the right forward flexion.  Straight-
leg raising was positive to 30 degrees on the right and to 60 
degrees on the left and provoked pain in the low back area on 
the right side.  Ankle and knee reflexes were 2+ bilaterally.  
Later, the veteran was diagnosed with a herniated 
intervertebral disc at L4-L5 on the right and after discharge 
was given flexion exercises, which were continued through 
February/March 1973.

In September 1980, the veteran, who was employed as a 
meatpacker, again sought treatment of severe low back pain 
with occasional radiation down the lateral side of the left 
thigh and calf, which he reported having started over the 
weekend.  On examination, the lumbar spine showed no 
deformity or tenderness.  Forward flexion was restricted to 
fingertips up to the midtibila region.  Sensation and muscle 
power of the legs was normal.  Knee jerks could not be 
elicited, but ankle jerks were equal. Straight-leg raising 
was to 70 degrees on the right and to 40 degrees on the left.  
The impression was herniated lumbar disc at L4-L5 and bed 
rest was prescribed.  About a week later, the veteran 
reported that his pain had completely settled down.  On 
examination, the legs revealed absent left ankle jerk and 
straight-leg raising was to about 50 degrees on the left 
side.  A week later, after flexion exercises, the veteran 
reported that his back pain had completely improved with only 
slight aching in his left leg. Clinically, straight-leg 
raising was to 90 degrees on the right and to 80 degrees on 
the left. The left ankle jerk was still absent.  

In June 1992, the veteran complained of joint aches and pain, 
which were subsequently attributed to a sinus infection for 
which he was receiving treatment.  In August 1993, the 
veteran again was seen for back pain, which had begun two 
weeks earlier while mowing the lawn.  On examination, he had 
no particular tenderness over his lumbar spine or sacroiliac 
areas.  Straight-leg raising was positive on the left to 75 
degrees and negative on the right.  He did have some spasm of 
the lumbar paraspinal muscles bilaterally.  In October 1993, 
the veteran claimed that his back pain was largely better; 
however, he complained of left hip pain following a minor car 
accident at the end of August 1993.  On examination, the 
veteran had virtually no lumbar spine pain and lumbar spine 
range of motion was noted as fair.  He did have some very 
minimal pain over the left sacroiliac joint and posterior to 
and over the left greater trochanter.  Left hip X-rays were 
negative.  The same month, the veteran was diagnosed with 
degenerative arthritis of the lumbosacral area and possible 
herniated lumbar disc at L4.  

In an October 1997 statement, Dr. B. B. indicated that he had 
been treating the veteran at the Bruening Chiropractic Clinic 
for a severe low back injury since March 1994.  

At a September 1997 VA examination, the veteran reported that 
while depressing the clutch on a rescue vehicle during 
service, he began to experience low back pain and numbness in 
the left leg; that the base physicians diagnosed him with 
back strain; that his back and leg pain and numbness lasted 
an additional two or three weeks; and that he continued to 
have leg pain on and off for the next couple of years. In 
1971, the veteran reported slipping in his yard and 
experiencing additional back pain necessitating one week of 
hospitalization.  Following that episode, the veteran 
reported increasing episodes of back pain radiating into his 
left leg and occurring two to three times a year.  In 1993, 
the veteran stubbed his toe at work, resulting in severe back 
pain. Although back surgery was recommend, he treated himself 
conservatively by having chiropractic treatments.  He stated 
that he normally has three to four flare-ups a year of marked 
back pain with severe stiffness and pain radiating into his 
left leg but not below the knee and without numbness. 
Following the clinical and X-ray examinations, the diagnoses 
were low back pain secondary to lumbar disc disease and 
degenerative joint disease with subsequent nerve entrapment 
with peripheral neuropathy.  The examiner opined that this 
process was partially initiated while on active duty.  

The Board remanded the veteran's claim in April 2001.  The 
purpose of the remand was to obtain a VA examination and 
opinion.  A January 2002 communication in the claims folder 
indicates the veteran failed to report for the scheduled 
examination.  A letter was sent to the veteran's address of 
record.  Attempts to locate an alternate address by 
contacting the bank and through the internet were 
unsuccessful.  

In July 2001 the RO sent the veteran a letter which included 
informing him of the passage of the VCAA and VA's duty to 
assist.  

The RO issued a rating decision in February 2002 which again 
denied the claim for service connection for a low back 
disorder.  A supplemental statement of the case was issued to 
the veteran in February 2002.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2002).  

The veteran's representative has requested the that the 
doctrine of reasonable doubt be applied this case.  38 C.F.R. 
§ 3.102 (2002) provides that it is the defined and 
consistently applied policy of the VA to administer the law 
under a broad interpretation , consistent, however, with the 
facts shown in every case.  When after careful consideration 
of all procurable and assembled data, a reasonable doubt 
arises regarding service origin such doubt will be resolved 
in favor of the claimant.  By reasonable doubt is meant one 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  

Analysis.  Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The claims folder includes current diagnosis of degenerative 
disc disease and degenerative joint disease of the lumbar 
spine.  The veteran has asserted he first had symptoms of 
back pain in service.  September 1972 private medical records 
noted the veteran previously had back symptoms "4 yrs ago."  
He submitted copies of service medical records dated in 
February 1968 and June 1969.  They include references to pain 
over the left hip.  A VA examination in September 1997 
included diagnosis of low back pain secondary to lumbar disk 
disease and degenerative joint disease with subsequent nerve 
entrapment with peripheral neuropathy.  The VA examiner 
stated it was partially initiated while on active duty.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that before VA can reject the opinion of a 
medical professional it is necessary for the Board to state 
its reasons for doing so and, more importantly, point to a 
medical basis other than the panel's own unsubstantiated 
opinion which supported the decision.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  In the remand the Board noted the 
VA examination report of September 1997 did not indicate if 
the VA examiner had reviewed the claims folder or the 
veteran's service medical records.  In order to correct this 
problem the Board remanded the claim.  An examination was 
scheduled but the veteran failed to report.  The regulation 
is clear that when the issue is one of service connection and 
the veteran's fails to report for examination the issue is 
rated on the evidence of record.  38 C.F.R. § 3.655 (2002).  

The only opinion of a medical professional in the claims 
folder which addresses the issue of whether to not the 
veteran's low back disorder began in service is the opinion 
of the VA examiner in September 1997.  There is no 
independent medical evidence to the contrary.  

The Board also considered whether the VA opinion was of 
probative value since it appears it was based solely on 
history given by the veteran.  In this case there is nothing 
in the veteran's recital of his history which is directly 
contradicted by his service medical records.  The service 
medical records which were obtained by the RO were limited to 
the veteran's service entrance and separation examinations.  
The February 1968 and June 1969 service medical records of 
pain over the left hip are actually consistent with the 
September 1972 private medical records which noted the 
veteran's radiculopathy went into the left lower extremity.  
That is not inconsistent with symptoms of left hip pain.  The 
veteran's history clearly demonstrates that since 1972 his 
symptoms have been characterized by remissions and 
exacerbations, with the latter from seemingly insignificant 
incidents like the veteran stubbing his toe.  The normal 
evaluation at service separation in December 1969 is not 
inconsistent with the subsequent pattern of episodic back 
symptoms.  In addition the Board has noted the history given 
by the veteran in September 1972, prior to his application 
for VA benefits, is consistent with his current statements.  

The Board has concluded the evidence demonstrates the 
veteran's symptoms of pain over the left hip in service 
represent the initial onset of his current lumbar disc 
disease and degenerative joint disease of the lumbar spine.  


ORDER

Service connection for degenerative joint and disc disease if 
the lumbar spine is granted.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

